18 Mich. App. 225 (1969)
171 N.W.2d 40
TOWNSHIP OF FARMINGTON
v.
PLYLER
Docket No. 5,585.
Michigan Court of Appeals.
Decided June 26, 1969.
*226 Joseph T. Brennan, for plaintiff.
Before: LESINSKI, C.J., and QUINN and DANHOF, JJ.
DANHOF, J.
Plaintiff township sought to enjoin the operation of a sand and gravel sales and distribution business owned by defendants, alleging that it violated the township zoning ordinance. The business, which included the storage of sand, gravel, and construction equipment, was located in an area zoned B-3 (General Business District). Although not specifically prohibited as a B-3 use, the storage of sand and gravel was expressly a use permissible on special approval in areas zoned LI-1 (Light Industrial Districts).
The case was submitted to the circuit judge on stipulated facts and he denied the injunction for the reason that the zoning ordinance did not specifically prohibit the business being carried on by defendant.
Plaintiff appealed, contending that the sand and gravel operation was not a retail business permitted in the B-3 General Business Districts, since such an operation was specifically provided for in the LI-1 Light Industrial Districts, citing Township of Pittsfield v. Malcolm (1965), 375 Mich. 135; Fass v. City of Highland Park (1948), 320 Mich. 182, modified *227 on rehearing (1948), 321 Mich. 156; Prevost v. Township of Macomb (1967), 6 Mich. App. 462, leave to appeal denied (1967), 379 Mich. 768.
This Court quotes with approval from the Prevost Case, supra:
"The general principles relating to construction of ordinances apply to the construction of zoning ordinances. The basic requirement is that intent be discovered and given effect."
The Supreme Court said in the Pittsfield Case, supra:
"Under the ordinance which specifically sets forth permissible uses under each zoning classification, therefore, absence of the specifically stated use must be regarded as excluding that use. This is especially true where the use is expressly permitted under the other classifications:"
This Court holds that the defendants' business is not permitted within the area zoned by plaintiff as B-3 (General Business Districts), and that plaintiff's prayer for relief should be granted.
Reversed and remanded for entry of judgment consistent with this opinion. Costs to plaintiff.
All concurred.